Howard, J.
— The deed from Peter Wyman to Hilton is absolute. The clause supposed to render it conditional is incomplete, unmeaning and inoperative. We are not at liberty to surmise the object of inserting that particular portion of the deed, nor are we called upon to reform the instrument, in any respect. Freeman’s Bank v. Vose, 23 Maine, 98.
Whether Wyman did, or did not pay the notes described in the clause referred to, is immaterial, and the evidence on that point, is of no importance to this case.
Treating the deed as absolute, the next inquiry is, what was conveyed by it. The language of the grant is, “ a certain tract or parcel of land situated in said Kingfield, numbered 3, in the third range, and being the same farm that Peter Wyman now lives on.” Habendum to Hilton, his heirs and assigns forever, with general covenants of warranty.
The farm was on lot numbei'ed one, range three, but did not embrace airy part of lot numbered three; and it did not appear that Wyman ever occupied or claimed any portion of the lot last named.
It is evident that the parties intended that the deed should convey the farm which Wyman then occupied. It was then located, and in the actual occupation of the grantor, and its *207boundaries and extent readily ascertainable. The number of the lot was more uncertain, less likely to be known or regarded by the parties, and appears to have been used as descriptive of the farm. The general description of the premises was intelligible and correct, and the mistake occurred in the details, but it is not sufficient to defeat the manifest intentions of the parties, or to render the deed unintelligible, or inoperative.
Particular recitals, when used merely as descriptive of the grant, do not limit or restrict it, when the general language of the conveyance is intelligible and effective, without the recitals. So, a true and certain description of the grant is never invalidated by the addition of a falsity, when the intention of the parties can be subserved, and the conveyance upheld, by sustaining the true, and rejecting the false description. Swift v. Eyres, Cro. Car. 548; Stukeley v. Butler, Hob. 168; Shep. Touchst. 86-89; Worthington v. Hylyer, 4 Mass. 205; Bott v. Burnell, 11 Mass. 167; Drinkwater v. Sawyer, 7 Maine, 366; Field v. Huston, 21 Maine, 69; Moore v. Griffin, 22 Maine, 350.
Upon a fair construction of the deed, it appears that the farm was conveyed to Hilton ; and the demandant, claiming under that conveyance, may amend the description of the premises demanded, so as to restrict his claim to the farm only, and may have judgment accordingly. The amount of rents and profits to be determined as stated in the report.